Order entered May 22, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00412-CV

                           IN THE INTEREST OF A.M., A CHILD

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-13-09918-R

                                            ORDER
       Before the Court is appellant’s May 20, 2019 motion for an extension of time to file her

brief on the merits. We GRANT the motion and extend the time to May 28, 2019. We caution

appellant that further extension requests in this accelerated appeal will be disfavored.


                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE